Me ape, (0 UE SRE, +0 75 oc in © FE 1976 PORTA

“APPFOPY nous 9 2 A LA COŒVEMMTINE RATTF A FT 14
Ë CCIOFFT. 1969 are F7: ZATPE EU LES EOCIFTRS ZATPEOULP (ox-COMHITR)
et SOLIZA (ex-TOLTCO).

# PRESTOPNERONPATTTR DAT OP Se POPPLAITE

#7 NE LA REVOLRFPTON. FRET DR LA GEMIELIAM

+

“hi 19, Constitution

5h; J'monnner-Soi n° K7-031 Cu 11 “ei 3967 portant
ifrielation rérérale nur los ner ct Evinocartuves

Vu l'Crdonnance n° 69-218 Au 14 octohrn 1960 aprrauvent 15
Sonvention conclue en date du 9 août 1009 entre la Pémÿ liaun un
Zaîre et les fociftés ZAIPFAULP = SOLIZA ainsi que l'Avenant n° 1
. à cette Convention,

ARDOMIUF

4e Ja Convention Ftrolire du 44 cetohre 1506

# CANRCARTIT

1 M 00 Aui
irnour ? la 56 à

enfin en

AU UN PR RAA

EVA SE CT

“ ASACAMIT 0. 2 où ch CONVENTION ii 1 AOCT 1969
CASSANT LA KLCHENCHE EP L'EXPEOIPATIS : DES
HYOROCAUBURES MARS LA ZONE HARTIIME D. ALRI

Eur
La fepublique du Zalic, ci-après dénommée "l'Ftar”,
ds: premitre part,
LT : É
Le groupe GHLE (Gulf Oil Saire S.4.4,2, ct Zaire
Gulf il Company),
de deuxième part,
5 a LT ?
Le groupe TEIKORU (Japan Petroleum Zaïre S.mP.L, ct
Zaïre Petrolcum Company Lid,),
de troisiüne part,
Pa: r -
Be range CONETRA (Cometra Où Company 5,2%., La Société
lu Littoral Irois “Soliza” £L,7.,1t.2, ct Maanda Oil
Compans, Inc.),
de guatrionme purt.
Du pement tons hs eus ques Des momaniqneéns de deuxième,
‘+ cheque et he at rs dne pur t ont Offert gpont nement 2
=. pe Au patticipution, Li à elé conveny vt arréte ec qui
uit
rttrt os: ]
Rats te Cégmnaures de GUIL Hit Saitie, 5,7. pan
Mer ANT ur Loc atteuss os K SM Es Lo 1, transfrrcrt ä

vour cent de leurs
lt plus rapidement

titre tatuit La Kopublaicue « dre qui
dites eoutetr, nl €

ation de chagune

s
lle apues La saignalure du p unt avenant,
M
faoves rte auf itermataire: ti à savnlsz
tite DER P Cempany, ZAÏYe, Fotroi L Maanda
L AT 0 ns vus pont éhacun unes muent chitque sin
NU tte tee PUME nl € ion 4 pris on
! rations dédpet von faite du pretôwer ét de l'impôt
ST cet Ont détresse Bess bensfiress: l'ours yorlu# Ctants
ent es pre aux SCipulations dé La Convention. +
. {
Le {| {  P 26" Le
1.)
4 A: Le
, LA
10 DER

is
PE tt après la nremlère vonte commerciale dn
Détroit réduit en vertu de a Convention, ‘a Pénublione
OUTRE net OCIÈLE Untéroseion convientront, conpte
tenu der efreonstanees An nonent, d'autres modifications
QUE s'avércralent Gvenlucllement justifier,

VAI
4

A: y

©

i

©
RO |

niet L'esniration dun lat de cine

ons dont
AUCH I ON ji

5, da Convention telle que moditiée nar
16 ortsent avenant, demeurera inchanuCe.

URSS (ail en dix csecmplaires oriq{inaux,

À Binshasa, le 29 avril LOT,
POUR LA REPUNLIONE DU ZAIRE

Lo Commisssire A'itat

Le Commissaire dtftat Le Commis
aux fn

aire d'rtac
oux Finances À l'Economie Nattonale

£ f É
nr Daut
CUS SEL Mafoe pin Pebrnleum ZA re LA “oct l du Littoral |
; 2 L | \ \ Zaïirois
ps Luretueale hr
rt
/ JAË
g#
De lour : Pour
Pate Pule sf) Matre Petroleum “uanda O11 Company
L'onmasay Company z

Fed 5 # {y dur. |03 uulpe +7] ce

Four
Cenetra O11 Comnany

F: f l 44 77

